       CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Dean Chester,
                                                         Case No. 0:21-cv-1326
       Plaintiff,
v.
                                                             COMPLAINT
Receivables Performance Management,
L.L.C.                                                JURY TRIAL DEMANDED
       Defendant.


                                   INTRODUCTION

1.    The United States Congress has found abundant evidence of the use of abusive,

      deceptive, and unfair debt collection practices by many debt collectors, and has

      determined that abusive debt collection practices contribute to the number of

      personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

      individual privacy. Congress wrote the Fair Debt Collection Practices Act, 15

      U.S.C. § 1692 et seq., to eliminate abusive debt collection practices by debt

      collectors, to ensure that those debt collectors who refrain from using abusive debt

      collection practices are not competitively disadvantaged, and to promote consistent

      State action to protect consumers against debt collection abuses.

2.    This action arises out of violations of the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. § 1692 et seq., by Defendant and its collection agents in their

      illegal efforts to collect a consumer debt from Plaintiff.




                                            -1-
      CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 2 of 13




                                   JURISDICTION

3.   Jurisdiction of this Court arises under U.S.C. § 1692k(d) and common law.

4.   Venue is proper because the acts and transactions occurred here, Plaintiff resides in

     Minnesota, and Defendant transacts business here.

5.   Defendant has transacted business within the State of Minnesota by attempting to

     collect a debt from Plaintiff via the telephone and mails while Plaintiff was located

     within and permanently residing within the State of Minnesota.

6.   Defendant has transacted business within the State of Minnesota by operating a

     collection agency, making collection calls into Minnesota, and directing debt

     collection activities to Minnesota.

                                       PARTIES

7.   Plaintiff Dean Chester (hereinafter “Plaintiff”) is a natural person who resides in the

     City of Oak Grove, County of Anoka, State of Minnesota, and is a “consumer” as

     that term is defined by 15 U.S.C. § 1692a(3) or a person affected by a violation of

     that law.

8.   Plaintiff has suffered an injury in fact that is fairly traceable to Defendant’s conduct

     and that is likely to be redressed by a favorable decision in this matter.

9.   Defendant     Receivables     Performance      Management,       L.L.C.      (hereinafter

     “Defendant”) is a corporation formed under Washington state law and a collection

     agency licensed in Minnesota and operating from a principal office address of

     20818 44th Ave. West, Suite 140, Lynnwood, WA 98036, with a registered agent

     of process name CT Corporation System, Inc. at 1010 Dale St N, St Paul, MN


                                           -2-
       CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 3 of 13




      55117–5603, and is a “debt collector” as that term is defined by 15 U.S.C. §

      1692a(6).

                             FACTUAL ALLEGATIONS

10.   Within one year immediately preceding the filing of this complaint, Defendant

      attempted to collect from Plaintiff a financial obligation that was primarily for

      personal, family or household purposes, and is therefore a “debt” as that term is

      defined by 15 U.S.C. § 1692a(5), namely, an alleged obligation for satellite

      television services from Dish Network in the amount of $439.

11.   Plaintiff disputes this alleged debt, the final bill on this account, and any remaining

      balance, and is represented by the undersigned counsel both with respect to this debt

      and to the claims made herein.

                   Defendant’s Illegal Credit Reporting of the Debt

12.   On or about February 7, 2021, Plaintiff received a collection letter from Defendant

      with was a communication as that term is defined by 15 U.S.C. §§ 1692a(2).

13.   Defendant’s collection letter demand payment for this alleged debt from Plaintiff.

14.   Thereafter, Plaintiff called Defendant and spoke with one of its collection

      employees and specifically told Defendant that he disputed this Dish Network

      account since he had not used this service and did not request it from Dish.

15.   Plaintiff also told Defendant’s employee that he wanted proof of the account sent to

      him and wanted someone from Dish to contact him to discuss the matter.

16.   Plaintiff expressed to the Defendant’s employee that he was very concerned that this

      might affect his excellent credit score.


                                            -3-
       CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 4 of 13




17.   Defendant’s employee assured him that the account had not yet been reported to any

      of the credit bureaus.

18.   Despite Defendant’s representations, on April 23, 2021, Plaintiff received an

      electronic alert from a credit app on his smart phone, Creditwise.com, which

      informed him that on April 3, 2021, this Defendant had placed this account on his

      Experian credit report, despite his dispute of it.

19.   In addition, on May 14, 2021, Defendant reviewed his TransUnion credit report and

      discovered this item listed on it with no notation that the item was disputed by the

      Plaintiff.

20.   Defendant’s conduct in placing this disputed item on Plaintiff’s credit report after

      he disputed it, but then failing to notate the account as disputed by Plaintiff, was an

      attempt to collect this debt through the use of false credit reporting and done in

      violation of 15 U.S.C. § 1692e(8).

21.   If a debt collector elects to communicate credit information to a consumer reporting

      agency about a consumer, it must not omit a piece of information that is always

      material, namely, that the consumer has disputed a particular debt. Wilhelm v.

      Credico, Inc., 519 F.3d 416, 418 (8th Cir. 2008).

22.   The above-described communications and conduct from Defendant toward Plaintiff

      represent numerous and multiple violations of the FDCPA, including but not limited

      to 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(8), 1692e(10), 1692f, and

      1692f(1), amongst others, as well as violations of Minnesota law.

                                         Summary


                                             -4-
       CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 5 of 13




23.   The above-described collection conduct by Defendant in its efforts to collect this

      alleged debt from Plaintiff were oppressive, deceptive, misleading, unfair and illegal

      communications in an attempt to collect this alleged debt, all done in violation of

      numerous and multiple provisions of the FDCPA.

24.   These collection actions taken by Defendant, and the collection employees

      employed by Defendant, were made in violation of multiple provisions of the

      FDCPA, including but not limited to all of the provisions of those laws cited herein.

25.   These violations by Defendant were knowing, willful, negligent and/or intentional,

      and Defendant did not maintain procedures reasonably adapted to avoid any such

      violations.

26.   Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

      Plaintiff to suffer concrete and particularized harm because the FDCPA provides

      Plaintiff with the legally protected right to be treated fairly and truthfully with

      respect to any action for the collection of any consumer debt.

27.   Defendant’s deceptive, misleading and unfair representations with respect to its

      collection effort were material misrepresentations that affected and frustrated

      Plaintiff’s ability to intelligently respond to Defendant’s collection efforts because

      Plaintiff could not adequately respond to the Defendant’s demand for payment of

      this debt.

                             Respondeat Superior Liability

28.   The acts and omissions herein of the individuals employed to collect debts by

      Defendant, and the other debt collectors employed as agents of Defendant who


                                            -5-
       CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 6 of 13




      communicated with Plaintiff as further described herein, were committed within the

      time and space limits of their agency relationship with their principal, Defendant.

29.   The acts and omissions by these individuals and these other debt collectors were

      incidental to, or of the same general nature as, the responsibilities these agents were

      authorized to perform by Defendant in collecting consumer debts.

30.   By committing these acts and omissions against Plaintiff, these individuals and

      these other debt collectors were motivated to benefit their principal, Defendant.

31.   Defendant is therefore liable to Plaintiff through the Doctrine of Respondeat

      Superior for the intentional and negligent acts, errors, and omissions done in

      violation of state and federal law by its collection employees, including but not

      limited to violations of the federal law cited herein in its attempts to collect this debt

      from Plaintiff.

                                    TRIAL BY JURY

32.   Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues

      so triable.

                                 CAUSES OF ACTION

                                         COUNT I.

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                 15 U.S.C. § 1692 et seq.

33.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully stated herein.

34.   The foregoing acts and omissions of Defendant and its agents constitute numerous


                                             -6-
       CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 7 of 13




      and multiple violations of the FDCPA including, but not limited to, each and every

      one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq., with

      respect to Plaintiff.

35.   As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to statutory

      damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3), from

      Defendant herein.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

      • for an award of actual and statutory damages of $1,000.00 pursuant to 15 U.S.C.

         §1692k(a)(2)(A) against Defendant and for Plaintiff;

      • for an award of costs of litigation and reasonable attorney’s fees pursuant to 15

         U.S.C. § 1692k(a)(3) against Defendant and for Plaintiff;

      • and for such other and further relief as may be just and proper.

                                              Respectfully submitted,

                                              THE BARRY LAW OFFICE, LTD

Dated: June 2, 2021                           By: s/ Peter F. Barry
                                              Peter F. Barry, Esq.
                                              Attorney I.D.#0266577
                                              2828 University Ave. SE, Suite 202
                                              Minneapolis, Minnesota 55414-4127
                                              Telephone: (612) 379-8800
                                              pbarry@lawpoint.com

                                              Attorney for Plaintiff




                                            -7-
CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 8 of 13
        CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 9 of 13




NOTICE TO PRESERVE ALL DOCUMENTS, RECORDINGS, AND TANGIBLE
THINGS, AND ALL ELECTRONICALLY STORED INFORMATION (“Notice”)


To the Defendant(s) Above:

As you know, this law firm has been retained to represent the Plaintiff in the above
captioned matter (“Lawsuit”). As used in this notice, the terms “you” and “your” refer
to the Defendant(s) above-named and their predecessors, successors, parents, subsidiaries,
divisions and affiliates and its respective officers, directors, agents, attorneys, accounts,
employees, partners, contractors and other persons occupying similar positions or
performing any functions on behalf of Defendant.

My client respectfully demands that you preserve all recordings, documents, tangible
things and electronically stored information that are in anyway relevant to the
Lawsuit. A civil suit has been commenced against you by my client in the District Court
herein, related to the matters described herein.

You have a legal duty to preserve evidence in this matter. This duty to preserve
evidence exists not only after the formal commencement of litigation, but whenever a party
knows or should know that litigation is reasonably foreseeable. The Minnesota Supreme
Court has specifically addressed this issue:

       We have said that the spoliation of evidence is the “failure to preserve
       property for another's use as evidence in pending or future
       litigation.” Federated Mut. Ins. Co. v. Litchfield Precision Components,
       Inc., 456 N.W.2d 434, 436 (Minn.1990) (quoting County of Solano v.
       Delancy, 264 Cal.Rptr. 721, 724 n. 4 (Cal.Ct.App.1989)). Further, we have
       recognized that, regardless of whether a party acted in good or bad faith, “the
       affirmative destruction of evidence has not been condoned.” Patton, 538
       N.W.2d at 119. The duty to preserve evidence2 exists not only after the
       formal commencement of litigation, but whenever a party knows or should
       know that litigation is reasonably foreseeable. See id. at 118–19. Breach of
       the duty to preserve evidence once such a duty arises may be sanctioned,
       under a court's inherent authority, as spoliation. See id. at 118. Here, we
       specifically reaffirm our rule that custodial parties have a duty to preserve
       relevant evidence for use in litigation. Id. at 116. We also reaffirm our
       previously stated rule that, even when a breach of the duty to preserve
       evidence is not done in bad faith, the district court must attempt to remedy
       any prejudice that occurs as a result of the destruction of the evidence. Id.

Miller v. Lankow, 801 N.W.2d 120, 127–28 (Minn. 2011)



                                             -9-
        CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 10 of 13




Once a duty to preserve evidence has arisen, the breach of that duty may subject a
party to sanctions under a court's inherent authority as spoliation. "Courts have long
afforded redress for the destruction of evidence * * *." Federated Mut. Ins. Co. v. Litchfield
Precision Components, Inc., 456 N.W.2d 434, 436 (Minn.1990).

Much of the information that is subject to disclosure or responsive to discovery in this
case may be stored on your current and former computer systems and other media
and devices, including personal digital assistants, voice messaging systems, online
repositories, telephone recording systems, hard drives and cell phones. The term
Electronically Stored Information (hereinafter “ESI”) should be afforded the broadest
possible meaning and includes (by way of example and not as an exclusive list) potentially
relevant information electronically, digitally, magnetically, optically or otherwise stored
as:

        • Audio and/or video records of any telephone calls and conversations
          made related to the events described in the Lawsuit
        • digital communications (for example email, voicemail, imaging,
          scanning, and/or instant messaging);
        • email service stores and server information (for example SQL Server,
          Oracle, Dropbox, Box, lotus, domino.nsf, Microsoft exchange.edb,
          Google Corporate Gmail, etc.);
        • word processing documents (for example Microsoft Word or
          WordPerfect files and all drafts thereof);
        • spreadsheets and tables;
        • accounting application data;
        • imaging and facsimile files;
        • recordings of any conversations with my client;
        • phone records of any calls to my client;
        • databases (for example Access, Oracle, SQL Server data);
        • Contact and relationship data management (for example Outlook, Ask or
          Interaction);
        • Calendar and diary application data;
        • online access data (for example temporary internet files, history files and
          cookies);
        • presentations (for example PowerPoint and Corel presentations);
        • network access and server activity logs relating to information exchanged
          between you and third parties, and by you with third parties;
        • project management application data;
        • backup and archival files;
        • letters, documents, or correspondence of whatever kind related to existing
          loss prevention policies, and changes, updates, alterations made to loss
          prevention policies for the past three (3) years


                                            -10-
        CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 11 of 13




My client hereby demands that you preserve both accessible and inaccessible ESI.
This demand is reasonable and necessary. Pursuant to the Rules of Civil Procedure, in the
event of an eventual civil suit you must identify all sources of ESI you decline to produce
and demonstrate why such sources are not reasonably accessible. For good cause shown
in that event, the Court may order production of ESI even if it is not reasonably accessible.
Accordingly, you must preserve ESI that you deem inaccessible so as not to preempt the
Court’s authority.

Preservation requires your immediate intervention. You must act immediately to
preserve potentially relevant ESI, including, without limitation, information and the earlier
of a created or last modified date for ESI concerning any activity, updates, changes,
alterations, or modifications to the information maintained by you related to the events
described in the above-referenced lawsuit, through the date of this demand. Adequate
preservation of ESI requires more than simply refraining from efforts to destroy or dispose
of such evidence. You must immediately intervene to prevent loss due to routine
operations or malfeasance and employ proper techniques and protocols to preserve ESI.
Booting a drive, examining its contents or running any application may irretrievably alter
the evidence contained therein and constitute spoliation of evidence.

You are also directed to immediately initiate a litigation hold for potentially relevant
ESI, documents and tangible things, and to act diligently and in good faith to secure
and audit compliance with that litigation hold. You are further directed to immediately
identify and modify or suspend features of your information systems and devices, which,
in routine operation, operate to cause the loss of potentially relevant ESI. Examples of
such features and operations that could result in spoliation include:

          • purging the contents of email repositories by age, capacity or any other
            criteria
          • using data or media wiping, disposal, erasure of encryption utilities or
            devices
          • overriding erasing, destroying or discarding backup media
          • reassigning, re-imaging or deposing of systems, servers, devices or media
          • running antivirus or other programs affecting wholesale metadata alteration
          • releasing or purging online storage repositories
          • using metadata stripper utilities
          • disabling server, packet or local instant messaging login
          • executing drive or file defragmentation or compression programs
          • shredding or other destruction of documents, routine or otherwise

You should anticipate that your officers, employees, or others may seek to hide,
destroy or alter ESI. This is not a concern that is unique to you or your organization.



                                            -11-
        CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 12 of 13




Rather it is simply conduct that occurs with such regularity that any custodian of ESI and
their counsel must anticipate and guard against its occurrence. You are directed to preserve
complete backup tape sets (including differentials and incrementals) containing recordings,
emails and ESI for any person involved in the activity, updates, changes, alterations, or
modifications to the information maintained by you related to the events described in the
above-referenced lawsuit, through the date of this demand, whether inside or outside of
your organization and control. You should also take affirmative steps to prevent anyone
with access to your data, systems or archives from seeking to modify destroy or hide ESI.

As an appropriate and cost-effective means of preservation, you should remove from
service and securely sequester the systems, media and devices housing potentially
relevant ESI. In the event that you deem it impractical to sequester those systems, we
believe that the breadth of preservation required, coupled with the modest number of
systems implicated, dictates that forensically sound imaging of the systems identified
above is expedient and cost effective. As we anticipate the need for forensic examination
of one or more of the systems and the presence of relevant evidence in forensically
accessible areas of the drives, we demand that you employ forensically sound ESI
preservation methods. Failure to use such methods imposes a significant threat of
spoliation and data loss. Be advised that a conventional copy, backup or ghosting of a hard
drive does not produce a forensically sound image because it only captures active, unlocked
data files and fails to preserve forensically significant data.

You should anticipate that certain ESI, including but not limited to recordings,
spreadsheets and databases will be sought in the forms or form in which it was
ordinarily maintained, that is in native form. Accordingly, you should preserve ESI in
such native forms and should not employ methods to preserve ESI that remove or degrade
the ability to search ESI by electronic means or that make it difficult or burdensome to use
that information.

You should further anticipate the need to disclose and produce system and
application metadata and act to preserve it. System metadata is information describing
the history and characteristics of other ESI. This information is typically associated with
tracking or managing an electronic file and often includes data reflecting a file’s name,
size, custodian, location and dates of creation and last modification or access. Metadata
may be overwritten or corrupted by careless handling or improper preservation, including
by moving, copying or examining the contents of files. As hard copies do not preserve
electronic search ability or metadata, they are not an adequate substitute for, or cumulative
of, electronically stored versions. If information exists in both electronic and paper forms,
you should preserve both the forms.

We desire to work with you to agree upon an acceptable protocol for forensically
sound preservation and can supply a suitable protocol if you will furnish an inventory
and description of the systems and media to be preserved. Alternatively, if you


                                            -12-
        CASE 0:21-cv-01326-JRT-KMM Doc. 1 Filed 06/03/21 Page 13 of 13




promptly disclose the preservation protocol you intend to employ, perhaps we can now
identify any points of disagreement and resolve them.

A successful and compliant ESI preservation effort requires expertise. If you do not
currently have such expertise, we urge you to engage the services of an expert in electronic
evidence and computer forensics. Perhaps our respective experts can work cooperatively
to secure a balance between evidence preservation and burden that is fair to both sides and
acceptable to the Court. I am available to discuss reasonable preservation steps; however,
you should not defer preservation steps pending such discussions if ESI may be lost or
corrupted as a consequence of delay. Should your failure to preserve potentially relevant
evidence result in the corruption, loss or delay of production of evidence to which we are
entitled, that failure would constitute spoliation of evidence.

Please confirm in writing no later than five (5) business days from the date of this
Notice, that you have taken the steps outlined in this Notice to preserve ESI and
tangible documents potentially relevant to this pending action. If you have not
undertaken the steps outlined above, or have taken other actions, please describe what you
have done to preserve potentially relevant evidence.

If you retain legal counsel with respect to these matters, please direct this Notice to their
immediate attention. Thank you for your anticipated cooperation in this vital matter.

                                               Respectfully submitted,

                                               THE BARRY LAW OFFICE, LTD

 Dated: June 2, 2021                           By: s/ Peter F. Barry
                                               Peter F. Barry, Esq.
                                               Attorney I.D.#0266577
                                               2828 University Ave. SE, Suite 202
                                               Minneapolis, Minnesota 55414-4127
                                               Telephone: (612) 379-8800
                                               pbarry@lawpoint.com

                                               Attorney for Plaintiff




                                            -13-
